  1   James F. Lewin (SBN 140268)
      Renee M. Parker (SBN 256851)
  2   THE MORTGAGE LAW FIRM, PLC
  3   27455 Tierra Alta Way, Suite B
      Temecula, California 92590
  4   Telephone: (619) 465-8200
      Facsimile: (951) 225-4073
  5   Renee.Parker@mtglawfirm.com
  6   TMLF File No. 155138

  7   Attorneys for Secured Creditor, REAL TIME RESOLUTIONS, INC. as agent for THE BANK
      OF NEW YORK MELLON FKA THE BANK OF NEW YORS, AS TRUSTEE FOR THE
  8   CERTIFICATEHOLDERS OF CWHEQ REVOLVING HOME EQUITY LOAN TRUST,
  9   SERIES 2007-C

 10
                               UNITED STATES BANKRUPTCY COURT
 11
 12                             NORTHERN DISTRICT OF CALIFORNIA

 13
 14   In re:                                        ) Case No.: 19-42399
                                                    )
 15                                                 ) Chapter: 11
      MITESH KUMAR PATEL,                           )
 16
      KINNAL MITESH PATEL,                          )
 17                                                 ) CERTIFICATE OF SERVICE
                                                    )
 18                                                 )
 19                                                 )
                               Debtor(s).           )
 20                                                 )
                                                    )
 21                                                 )
 22                                                 )
                                                    )
 23                                                 )
 24
 25          I am employed in the County of Riverside, State of California. I am over the age of
      eighteen (18) and not a party to the within action. My business address is 27455 Tierra Alta
 26   Way, Suite B, Temecula, CA 92590
 27
 28
                                                       1
                                            CERTIFICATE OF SERVICE



Case: 19-42399    Doc# 86-1      Filed: 10/06/20     Entered: 10/06/20 15:05:33      Page 1 of
                                             3
  1            On October 6, 2020, I served the foregoing documents described as OPPOSITION TO
      DEBTOR’S MOTION TO VALUE LIEN AND COLLATERAL and REQUEST FOR
  2   HEARING on the following individuals by depositing true copies thereof in the United States
  3   first class mail at Spokane, Washington, enclosed in a sealed envelope, with postage paid,
      addressed as follows:
  4
             SEE ATTACHED SERVICE LIST
  5
  6    [X]   (BY MAIL) I caused such envelope with postage thereon fully prepaid to be placed in the
             United States mail at Temecula, California. I am readily familiar with the firm’s business
  7          practice for collection and processing of correspondence for mailing with the U.S. Postal
             Service pursuant to which practice the correspondence is deposited with the U.S. Postal
  8          Service the same day in the ordinary course of business.
  9    []    (BY FEDEX OVERNITE - NEXT DAY DELIVERY) I placed true and correct copies of
 10          thereof enclosed in a package designated by FedEx with the delivery fees provided for.
       []    (BY FACSIMILE) The facsimile machine I used, with telephone no. (951) 308-0055,
 11
             complied with California Rules of Court, Rule 2003, and no error was reported by the
 12          machine. Pursuant to California Rules of Court, Rule 2006(d), I caused the machine to
             print a transmission record of the transmission, a copy of which is attached to the original
 13          Proof of Service.
 14    []    (BY PERSONAL DELIVERY VIA NATIONWIDE LEGAL) I caused personal delivery
             by NATIONWIDE LEGAL of said document(s) to the offices of the addressee(s) as set
 15
             forth on the attached service list.
 16
       [X]   (BY CM/ECF ELECTRONIC SERVICE) Pursuant to CM/ECF System, registration as a
 17
             CM/ECF user constitutes consent to electronic service through the Court’s transmission
 18          facilities. The Court’s CM/ECF systems sends an e-mail notification of the filing to the
             parties and counsel of record listed above who are registered with the Court’s EC/ECF
 19          system.
       [X]   (FEDERAL) I declare that I am employed in the office of a member of the bar of this
 20
             court at whose direction the service was made.
 21
 22           I declare under penalty of perjury of the laws of the United States that the foregoing is
      true and correct. Executed on October 6, 2020, at Spokane, Washington.
 23
 24           /s/ Renee Parker
                 Renee Parker
 25
 26
 27
 28
                                                      2
                                           CERTIFICATE OF SERVICE



Case: 19-42399     Doc# 86-1      Filed: 10/06/20     Entered: 10/06/20 15:05:33        Page 2 of
                                              3
  1                                          SERVICE LIST
                                           BK Case No.: 19-42399
  2
  3   PARTIES SERVED BY ECF ELECTRONIC MAIL:
  4   Debtor’s Counsel:
      Michael J. Yesk
  5   yesklaw@gmail.com, mjyesk@hotmail.com
  6   United States Trustee:
  7   Office of the U.S. Trustee/Oak
      USTPRegion17.OA.ECF@usdoj.gov
  8
      Counsel for United States Trustee:
  9   Jorge A. Gaitan
 10   Jorge.A.Gaitan@usdoj.gov

 11   PARTIES SERVED BY U.S. MAIL:
      Debtor:
 12
      Mitesh Kumar Patel
 13   Kinnal Mitesh Patel
      8226 Rinconada Court
 14   Newark, CA 94560
 15
      PARTIES SERVED BY CERTIFIED MAIL:
 16
      None
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                      3
                                           CERTIFICATE OF SERVICE



Case: 19-42399    Doc# 86-1     Filed: 10/06/20     Entered: 10/06/20 15:05:33   Page 3 of
                                            3
